
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 68
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Clifton Chuck Sutton should be recognized for his contributions
		  as a community leader, activist, business executive, and a role model to young
		  African-Americans.
	
	
		Whereas Chuck Sutton, a long-time New Yorker, honed his
			 leadership skills at a young age in San Antonio, Texas, receiving an NAACP
			 Award for civil rights activism at the age of 12;
		Whereas Chuck Sutton continued this level of service while
			 a student at the University of Texas at El Paso as organizer of the Black
			 Student Union and a leader in the Olympics Boycott Movement in 1968;
		Whereas Chuck Sutton contributed to the revitalization of
			 the legendary Apollo Theater in Harlem and was co-executive producer, producer,
			 and writer of the successful nationally acclaimed television show, It’s
			 Showtime at the Apollo;
		Whereas Chuck Sutton was an award winning journalist with
			 the New Jersey-based newspaper, Hudson Dispatch, and received the 1980 National
			 Newspaper Association Journalism Award for investigative reporting of tenement
			 fires in Jersey City, New Jersey;
		Whereas Chuck Sutton was a dedicated public servant, twice
			 elected as District Leader for West Harlem where he was founder of the West
			 Harlem Environmental Action Council;
		Whereas Chuck Sutton, a lifetime member of the NAACP, in
			 1989 was named to a five-member panel to investigate the role of Blacks in
			 Hollywood;
		Whereas later, he testified before a congressional
			 subcommittee investigating the problems of Blacks in television;
		Whereas Chuck Sutton, from his sick bed, co-produced his
			 last radio-thon on November 2, 2008, a get out the vote effort
			 that helped elect President Barack Obama;
		Whereas Chuck Sutton applied his talents and focused his
			 activism to influence New York and national politics, environmental issues, as
			 well as radio, television, and journalism content for the betterment of our
			 communities;
		Whereas Chuck Sutton was a tremendous asset to the
			 community; and
		Whereas Chuck Sutton leaves behind his devoted wife,
			 Patricia Sutton, and four children Yusef, Amina, Chuckie, and Wesley Sutton:
			 Now, therefore, be it
		
	
		That it is the sense of Congress that
			 Clifton Chuck Sutton should be recognized as one of our Nation’s
			 dedicated social activists and community leaders.
		
